Exhibit 10.1
 
Marketing Consulting Agreement for Enshi Black Hogs (North China Area)
 
Entrusting Party (Party A): Wuhan Fengze Agricultural Science & Technology
Development Co., Ltd. (“Fengze”)
Legal Representative: Hanying Li (Chairwoman)
 
Party B:  Mr. Yu Wang, Mr. Yan Liu, Mr. Xiaoxu Liu (all these people are the
citizens of PRC)
 
In accordance with the Contract Law of the People’s Republic of China and other
relevant laws and regulations, based on the principles of equality, free will,
fairness and good faith, Party A and Party B reached the following agreement on
the marketing consulting of promoting Party A’s black hog products program in
Beijing and Tianjin area after careful negotiation.
 
I.  Responsibilities
 
1.1  Party B is responsible for the market research and analysis of the black
hogs in North China Area, establishing the marketing channel models, ensuring
Party A’s black hog products can be quickly entered into the principal
supermarkets, farmer’s markets, state organs, schools and high-grade hotels in
Beijing and Tianjin area under Party A’s cost budgeting ;
 
1.2  Party B is responsible for recommending the main operators of pork products
channels and the relevant enterprises of hog logistics and slaughtering in North
China area to Party A. Meanwhile, Party B is required to help Party A set up
North China market cooperation networks to ensure the black hogs successfully
entering into the North China Market.
 
1.3  After the contract is signed, the job target of Party B is promoting the
sales volume from zero to 30,000 in North China by December 30th, 2013.
 
1.4  Party A is responsible for providing the relevant certificates and
documents required by the promoting of the black hog products program which have
been approved by Party A in written form;
 
1.5  Party A should guarantee the quality, the timely supply and replenishment
of black hogs to ensure the sales won’t be impacted.
 
 
 

--------------------------------------------------------------------------------

 
 
II. Term of Service
 
2.1  From the effective date of signing this agreement, the service term of
Party B is 24 months.
 
III. The rights and obligations of Party A
 
3.1  Party A should follow all the relevant regulations of hogs breeding and
selling, and burden the relevant obligations. Besides, Party A should provide
Party B with all
 
3.2  Party A should appoint person to coordinate the work of Party B.
 
3.3  Party A should pay the marketing consulting fee to Party B in terms of the
payment method, payment time and amount stipulated by the agreement.
 
3.4  Party A has rights to request Party B to change the unqualified members of
the marketing team, and the charges incurred herein shall be undertaken by Party
B.
 
IV. The rights and obligations of Party B
 
4.1  Party B should do their best to provide the planning and marketing
consulting service for the black hog program.
 
4.2  Party B can set up a work team and recruit employees according to their own
needs, Party A can’t interfere with the decision.
 
4.3  Party B must quarterly report the work achievement to party B in the forms
of holding meetings or submitting written reports.
 
4.4 When Party A has questions to the sales financial data, Party B should issue
the written explanation to Party A. If it is really the omission caused by Party
B, Party B should do the adjustment according to the comments of Party A.
 
4.5  Party B has the right to obtain the marketing consulting fee according to
the agreement.
 
V. Marketing Consulting Fee and payment method:
 
5.1  Marketing Consulting Fee: 960,000 outstanding common shares of Tianli
Agritech, Inc. The three consultants of Party B will distribute the shares
equally, i.e.: 320,000 for each.
 
 
 

--------------------------------------------------------------------------------

 
 
5.2  Payment method:  Party A should inform the relevant department of USA to
handle the shares issuing procedures within one week after signing the
agreement, and mail the shares over to Party B as soon as possible.
 
5.3  During the period of performing this agreement, the salary, accommodation
and business travel fee of Party B have been included in the payment said above
and will not charge again.
 
VI. Performance Assessment
 
6.1  In the course of promoting the black hog marketing program, the black hog
sales volume in Beijing, Tianjin and neighboring areas cannot be less than
30,000 by December 30th, 2013. If the sales target is not reached due to Party
B, the shares obtained by Party B should be returned to Party A proportionately
in terms of the original promise, the formula to calculate returning shares is:
 
      Shares returning number= (30,000-X)/30,000*960,000*50%
 
(“X” stands for the number of hogs that have been sold in Beijing, Tianjin and
neighboring areas by December 30th, 2013.)
 
VII: Confidentiality
 
7.1  Both parties should strictly keep the other party’s business secrets during
the valid period of the agreement and 3 years after the expiry of the agreement.
Without written consent, both parties shall not release or disclose any
confidential information to the public or any third party. Confidential
information shall include but not limited to the overall project planning,
marketing plan and pricing strategy and other information related to Party A.
 
7.2  Within 3 years after the expiry or termination of the agreement, Party B
should not reveal any marketing or business information related to Party A which
has been formed in the agreement period to any third party, Party B also promise
that, within 3 years after the expiry of the agreement, Party B shall not
involve in any business of black hog raising or sales in Beijing and Tianjin
area.
 
VIII: Intellectual property
 
8.1  The intellectual property of the marketing planning reports and other
consulting achievement documents written by Party B should belong to Party A
permanently after the marketing and consulting fee has been paid to Party B.
 
 
 

--------------------------------------------------------------------------------

 
 
8.2  Party B should ensure not to infringe upon other’s intellectual property,
and will assume all the legal and economic responsibilities for the disputes.
Should the operation and sales of Party A be hereby impacted or it forms damages
to Party A, Party B should compensate the full damages after identification.
 
IX: Liability for breach of agreement
 
9.1 If the marketing consulting fee is delayed for 10 days according to the
promise of the agreement without any reasonable reasons, Part A should pay
penalty for the delay to Party B.
 
X: Force Majeure
 
10.1  If Party B is impacted, delayed or hindered by a force majeure while
performing the obligations under the agreement, it shall give notice to the
other party and specify the relevant details within 7 days after the Force
Majeure happens. Party B can be exempt from the obligations after
identification.
 
10.2 Neither of the two parties will assume the responsibilities as to the
failure or delay of the obligation implement caused by the force majeure events.
However, the party being affected should adopt proper measures to reduce or
eliminate the impact from the force majeure, and try its best to recover the
implement of the obligations affected by the force majeure events.
 
XI: Settlement of disputes
 
11.1 Any controversy or dispute related to the implement of this agreement
should be settled through amicable negotiations by both parties.
 
11.2 Should the disputes can’t be settled through amicable negotiations, any
party can submit it to Wuhan Arbitration Commission.
 
11.3 During any disputes or arbitration for the disputes, both parties shall
perform its own obligations under the agreement, except the events of dispute.
 
XII: Applicable law
 
This agreement applies to all the current laws and regulations of PRC.
 
 
 

--------------------------------------------------------------------------------

 
 
XIII: Agreement amendment
 
13.1 Any amendment of the agreement shall be negotiated and agreed, and a
supplementary agreement shall be signed by both parties.
 
13.2 Supplementary agreement is a part of the agreement, if conflict occurs, the
supplementary agreement hereof shall prevail.
 
There are two copies of this Agreement, one for each party, and will take effect
upon execution.
 
 
Party A: Wuhan Fengze Agricultural Science & Technology Development Co., Ltd.
(seal)
Legal Representative: Hanying Li (signature)
Date: June 28, 2012


Party B:  Yu Wang (signature)
Yan Liu (signature)
Xiaoxu Liu (signature)
Date: June 28, 2012








 


 

